Yesawich, Jr., J.,
dissents and votes to reverse in a memorandum. Yesawich, Jr., J. (dissenting). I respectfully dissent.
Although defendant did not raise the agency defense as a ground to vacate his plea, he is not for this reason necessarily precluded from raising this issue for the first time on appeal (see, People v McIntosh, 140 AD2d 948, 949; People v Sobczak, 105 AD2d 1053, 1054; see also, People v Cooks, 67 NY2d 100, 103, n 1, 104). Nor in this instance should he be, for the facts recited in the allocution do not, in my view, clearly and unambiguously rule out defendant’s claim that he acted as the buyer’s agent.
*1120With respect to the first transaction, defendant recounted that when approached by the buyer, Ridley, he told him that he did not have any drugs and that he "wouldn’t cop” for him. Defendant did agree, however, to get him the drugs for $60. After three attempts, defendant secured the drugs and delivered them to Ridley. The latter, who earlier had refused to trust defendant with any funds to buy the drugs, then paid defendant $40 which defendant stated he had "to bring * * * back”. To whom the money was to be brought was not probed.
As for the second transaction, defendant recited that Ridley wished to purchase four vials of crack. When asked whether he had sold Ridley the crack, defendant answered, "No, I wouldn’t cop for him. I went and got it for him.” In response to the very next question put to him, however, defendant contradicted himself and stated that he did sell the crack to Ridley. These contradictory responses went unexplored. Thus, in both transactions the buyer initially requested drugs to which defendant replied he would not "cop” (a term whose meaning is unexplained) for the buyer, but would go and get the drugs for him.
The facts developed during the allocution lend themselves to different interpretations. One explanation is that defendant acted as the buyer’s agent, that he procured the drugs at the buyer’s behest and not out of any independent desire or inclination to promote the transaction (see, People v Argibay, 45 NY2d 45, 53-54, cert denied sub nom. Hahn-Di Guiseppe v New York, 439 US 930). Nothing in the record gives any inkling that defendant was previously acquainted with the buyer or that defendant exhibited salesmanlike behavior (see, People v Matos, 123 AD2d 330, 331), or acted primarily for his own benefit as a broker between the seller and the buyer (see, People v Argibay, supra). Finally, it is worth noting that while the record discloses that defendant received money from the buyer, it does not conclusively establish that defendant profited from either transaction.
The possibility that defendant acted as the buyer’s agent should have prompted County Court to examine further the circumstances surrounding the sale; such an inquiry was necessary to determine whether defendant’s plea was voluntarily and knowingly made (see, People v Jackson, 54 AD2d 1132; see also, People v Diaz, 97 AD2d 851). If indeed defendant acted solely as the buyer’s agent, then defendant is guilty of possession, not sale (see, People v Lam Lek Chong, 45 NY2d 64, 74, cert denied 439 US 935). In sum, I believe the inadequacy of the plea allocution mandates a reversal of the *1121judgment of conviction, vacatur of the plea and a remittal to County Court for further proceedings on the indictment.